 


109 HCON 170 IH: Supporting the goals and ideals of National Purple Heart Recognition Day.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 170 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Evans submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Purple Heart Recognition Day. 
 
Whereas the Purple Heart is the oldest military decoration in the world in present use; 
Whereas the Purple Heart is awarded in the name of the President of the United States to members of the Armed Forces who are wounded in conflict with an enemy force or while held by an enemy force as a prisoner of war, and posthumously to the next of kin of members of the Armed Forces who are killed in conflict with an enemy force or who die of a wound received in conflict with an enemy force; 
Whereas the Purple Heart was established on August 7, 1782, during the Revolutionary War, when General George Washington issued an order establishing the Honorary Badge of Distinction, otherwise known as the Badge of Military Merit; 
Whereas the award of the Purple Heart ceased with the end of the Revolutionary War, but was revived in 1932, the 200th anniversary of George Washington’s birth, out of respect for his memory and military achievements; and 
Whereas National Purple Heart Recognition Day is a fitting tribute to George Washington and to the over 1,535,000 recipients of the Purple Heart, approximately 550,000 of whom are still living: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National Purple Heart Recognition Day; 
(2)encourages all Americans to learn about the history of the Purple Heart and to honor its recipients; and 
(3)requests that the President issue a proclamation calling on the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for people who have been awarded the Purple Heart. 
 
